Citation Nr: 1340781	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  11-12 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral pes planus with bunion of the right fifth toe and left first and fifth toes.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 2000 to April 2003.

This matter is on appeal from the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO). The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in July 2013.  A complete transcript of the hearing is of record.   The Board has reviewed the physical claims file, as well as the electronic file on the Virtual VA and VBMS, to ensure a complete review of the evidence in this case.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office via the Appeals Management Center (AMC) located in Washington, DC. 


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  

First, at the Travel Board hearing, the Veteran indicated there were outstanding medical records.  In order to ensure that the record in complete, all VA clinical treatment records dated after April 2009 should be added to the record.  
 
Next, the Veteran indicated that her disability has worsened since her last June 2011 VA examination.  As such, she is entitled to a new examination so that the Board may assess the current status of the disability.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA clinical records from East Orange VAMC for the period since April 2009. 

Any relevant treatment records contained in the Virtual VA file or VBMS file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

2.  Schedule the Veteran for an examination to assess the severity of her bilateral foot disability.  

Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The relevant documents in the claims file should be reviewed by the examiner in connection with the examination.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and her representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


